DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on August 10, 2022, has been received and entered.

 


Claim Disposition

3.	 Claims 1-17 are pending. Claims 7-12 and 14 are under examination. Claims 1-6 and 15-17 are withdrawn as directed to a non-elected invention. Claim 11 is rejoined based on amendments. 



Claim Objection

4.	Claims 7-12 and 14 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 7 is amended to read, “A method for obtaining chitin and/or chitosan, from insects, comprising :
 [[-]]separating cuticles from a soft part of each insect,
[[-]]enzymatically hydrolyzing the cuticles with a protease to obtain a solid residue, [[and]]
[[-]]treating the solid residue with a base,
[[-]]recovering chitin; and/or [[optionally]]
[[-]]deacetylating chitin and recovering chitosan, wherein the protease is selected from the group consisting of: aminopeptidases, metallocarboxypeptidases, serine endopeptidases, cysteine endopeptidases, aspartic endopeptidases, and metalloendopeptidases”.
See also claims 12 and 14 with similar language. In addition, the dependent claims hereto are also included.
For clarity it is suggested that claim 11 is amended to read, “The method of [[Method according to]] claim 7, wherein [[ in which]]…”.
Appropriate correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7-12 and 14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method of obtaining chitin and/or chitosan from insects. The specification at for example page 6 discloses that, “the method for obtaining chitin and/or chitosan according to the invention advantageously comprises a killing step prior to the step of separating the cuticles from the soft part”.  The art recognizes that a simplified insect cuticle has three layers epicuticle, exocuticle and endocuticle (and the exocuticle usually has a cement-like chitin-lacking structure).
It is well established in the art that chitin is one of the most important biopolymers in nature. This mainly produced by fungi, arthropods and nematodes. In insects, it functions as scaffold material, supporting the cuticles of the epidermis and trachea as well as the peritrophic matrices lining the gut epithelium; and that chitosan is a modified natural carbohydrate polymer that has been found in a wide range of natural sources, such as crustaceans, mollusks, fungi, insects, and some algae. The art recognizes that  Arthropoda, Crutacea, Arachnida and Myriapoda are insects with cuticles, however, does applicant have possession on all of these in the claimed invention with any protease.
The claimed method employs insects as the source of chitin and chitosan with the usage of a protease, thus needs to be adequately described. Mohan et al. discloses that the proportion of chitin varies in every species of insects in relation to its life-cycle, for example, adult Tenebrio molitor and Hernetia Hucens species contain up to 5% chitin whereas something like a black soldier fly can contain 21 g/kg of chitin (see page 17 of the reference). However, the claimed invention is broadly directed to any insect. The specification discloses in Example 4, T. molitor, P. marginata, Z. morio and G. mellonella, therefore, the broad recitation of “insects” in the claims is not commensurate in scope with the disclosure in the specification. The instant specification fails to provide adequate description for the large genus encompassed in the claims.
 Additionally, the methods of claims 7, 12 and 14 encompasses a large genus of proteases that are not adequately described. The art discloses human proteases and homologs are classified into 68 families; the Degradome Database lists 569 human proteases; metalloproteases and serine proteases have 194 and 176 members, respectively; 150 cysteine proteases. Threonine and aspartic proteases account for 28 and 21 members, respectively and non-mammals have glutamic proteinases. Therefore, the claimed invention remains very broad, encompasses large genus not adequately described.
The specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v.
Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of protease, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guizhou Bokang Bioengineering (CN1594368, 2005, of record in the application) taken with Thompson Scientific, London (Database WPI, AN2009-A009 14, 2008, of record in the application) and Berezina et al. (FR 3031113, 2014).
 	The reference discloses a method for producing high pure chitosan with low consumption and high yield, which consists of washing, filtering, squashing, water scrubbing the maggot skin, charging alkali liquor section-wise, removing proteins twice, decolorizing, charging oxalic acid section-wise, demanganization twice, purifying
and drying (see abstract). The reference obtains chitosan from cuticles of larvae via separation and also extracts chitin with 99% purity (see page 4, line 21 and page 5 line 11). The primary reference does not make clear the use of proteases, however, it is implied since the product is obtained in the disclosed process.
Thompson Scientific disclose a process to prepare chitin from soft part of cuticles of insects (see detailed description AB). Separation of the soft part of the cuticles occurs and then the extraction of chitin with enzymatic hydrolysis via protease (see method section of the reference). It is further taught deacetylation of chitin to produce chitosan (see the entire document). Berezina et al. teach a method to produce chitin and/or chitosan from insects using a protease, with the cuticle as the starting material (via enzymatic hydrolysis), see abstract and pages 1-2.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. One of ordinary skill in the art would be motivated to combine the teaching of the references because they teach obtaining chitin and/or chitosan from insects using enzymatic hydrolysis with a protease. It is obvious to add the feature of enzymatic extraction and basic treatment found in the secondary reference to the primary reference because although not mentioned would be needed to obtain the products.
Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings
to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” /d. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.





Response to Arguments

8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the 112, first paragraph and the 103 rejections remain for the reasons stated above and herein and have been modified to reflect changes made to the claims. Applicant traverses the 112 first paragraph rejection stating that the claims have been amended and that the claimed invention is adequately described. Applicant avers that the starting material of the cuticle is recited (it is stated that…”it is not important that the amount of chitin contained in the insects varies according to the species and the stage of development of the insect”). It is further stated that applicant does not need to provide an example of the implementation of the method with a representative of each insect family because it would be excessive and unnecessary. Applicant also purport that the same reasoning is applicable to genus of proteases claimed.
	Applicant’s comments have been considered, however, are not persuasive because the claims broadly read on any insect with a cuticle and any protease to be utilized with the same. The claims do not set forth if the protease is human or non-mammalian. The rejection makes clear that there is a large genus encompassed in the claims and it is not commensurate in scope with the instant specification. Applicant has not demonstrated possession of the large genus claimed, thus the rejection remains.
	Applicant traverses the 103 art rejection, by separately attacking the references. Based on the amendments to the claims another reference has been added, therefore, applicant’s arguments are not persuasive.


Conclusion


9.	No claims are presently allowable. 



10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

//HOPE A ROBINSON/ Primary Examiner, Art Unit 1652